             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00016-MR-WCM


MATTHEW HODGE,                   )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )            ORDER
                                 )
NORTH CAROLINA DEPARTMENT        )
OF PUBLIC SAFETY and DIVISION    )
OF ADULT CORRECTION AND          )
JUVENILE JUSTICE,                )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on the Defendants’ Motion to Seal

Additional Documents Filed in Support of Defendants’ Motion for Summary

Judgment [Doc. 49].

     The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New



     Case 1:20-cv-00016-MR-WCM Document 50 Filed 03/10/21 Page 1 of 3
Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).           The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendants’ motion. The motion was filed

on March 8, 2021, and it has been accessible to the public through the

Court’s electronic case filing system since that time. Further, the Defendants

demonstrated that the exhibits at issue are DPS personnel records that North

Carolina law prohibits from being publicly disclosed, and that the public’s

right of access to such information is substantially outweighed by the

compelling interest in protecting the details of such information from public
                                      2


     Case 1:20-cv-00016-MR-WCM Document 50 Filed 03/10/21 Page 2 of 3
disclosure. Finally, having considered less drastic alternatives to sealing the

documents, the Court concludes that the sealing of these exhibits is narrowly

tailored to serve the interest of protecting this sensitive information.

      IT IS THEREFORE ORDERED that the Defendants’ Motion to Seal

Additional Documents Filed in Support of Defendants’ Motion for Summary

Judgment [Doc. 49] is GRANTED, and Exhibits A, B, and C to the

Supplemental Declaration of Larry Godwin [Doc. 48] shall remain under seal

until further Order of this Court.

      IT IS SO ORDERED.
                            Signed: March 10, 2021




                                            3


     Case 1:20-cv-00016-MR-WCM Document 50 Filed 03/10/21 Page 3 of 3
